DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2021 has been entered.  Claims 1, 8, 10, 11, 13-16, 23, 30, 32, 33, 35-38 and 45-47 are pending.
 Allowable Subject Matter
Claims 1, 8, 10, 11, 13-16, 23, 30, 32, 33, 35-38 and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance:  Carlson (US 9,021,370 B1), Moss et al. (US 2014/0074846 A1), and Cannistraro et al. (U.S. 2010/0228740 A1), whether viewed individually or in any combination, does not disclose or suggest, “receiving…at least one first preference indicator that is a selection of a first position on a first media rank bar from at least one of the first plurality of electronic devices associated with the first media group and at least one second preference indicator that is a selection of a second position on a second media rank bar from at least one of the second plurality of electronic devices associated with the second media group; [and] receiving, at the server and via the network, a third preference indicator that is a selection of a third position on a third media rank bar from an electronic device unassociated with and that does not participate in, at a time of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474. The examiner can normally be reached Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651